DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “beam combiner” and “computing device” in claims 8, 12-15, 17 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the second sensor” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  However, and similar to claim 3, it appears to be a second sensor, and has been treated as such.  Affirmation of this is required by the appropriate amendment.  Claims 11 and 12 depend upon claim 10.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zakian et al. (U.S. Pub. No. 2011/0102566).
Re claim 15: Zakian et al. disclose an imaging system (i.e., “Apparatus and method for imaging a tooth”, Abstract) comprising:
a multi-spectrum light source (i.e., “illumination light source 3”, Paragraph [0101]) configured to form and direct a beam of light at multiple wavelengths at a specimen (i.e., “the illumination light source 3 and the optical fibre bundles 4,5 are arranged to deliver full-field illumination to the target tooth 25”, Paragraph [0102]);
a beam combiner that combines reflected light from the specimen into a single beam of light (i.e., “The beam-splitting mirror 9 is also arranged to receive via the protective window 10 light returned from the target tooth 25”, Paragraph [0111]);
a first optical filter configured to filter the single beam of light at a first wavelength (i.e., “optical filter 14 located between the beam-splitting mirror 9 and the pixel-sensor array 12 and arranged to transmit wavelengths of light corresponding to visible light for receipt by the pixel-sensor array”, Paragraph [0112]);
a second optical filter configured to filter the single beam of light at a second wavelength (i.e., “The filter unit 18 is arranged to receive light output by the remote imaging optical element(s) 17 and to transmit, according to the optical transmission characteristics of the filter unit”, Paragraph [0117]);
a first array sensor configured to detect the filtered single beam of light at the first wavelength from the first optical filter (i.e., “reference imaging camera preferably comprises a colour camera including a pixel-sensor imaging array 12 responsive to visible light to generate image pixel values for use in generating an image”, Paragraph [0112]);
a second array sensor configured to detect the filtered single beam of light at the second wavelength from the second optical filter (i.e., “infra-red camera 19 contains an infra-red pixel sensor array (not shown) responsive to infra-red radiation incident upon in to generate one or more image pixel values, and to output the pixel value(s) for use”, Paragraph [0103]);
a computing device (i.e., “computer 20”, Paragraph [0121]) coupled to the first and second array sensor configured to:
access first sensor data from the first array sensor (i.e., “The reference image pixel values generated by the reference camera 11 are also received by the computer”, Paragraph [0124]);
access second sensor data from the second array sensor (i.e., “The computer includes image processing means (e.g. implemented using software) arranged to receive pixel image values from the infra-red camera”, Paragraph [0124]);
form a first image based on the first sensor data, the first image corresponding to the first wavelength (i.e., “Thus, a “visible light” reference image may be provided representing the imaged tooth as would be perceived by the user regarding the tooth”, Paragraph [0124]);
form a second image based on the second sensor data, the second image corresponding to the second wavelength (i.e., “receive pixel image values from the infra-red camera and to produce images therefrom”, Paragraph [0124]; and
form a composite image from the first image and the second image (i.e., “This a reflectance spectrum or profile to be generated in respect of each such co-registered pixel value, thereby providing a hyper-spectral image data set to be formed”, Paragraph [0124]), the composite image registering a same pixel location in the composite image for both the first image and the second image (i.e., “The image processing means is arranged to co-register separately acquired images of a common target tooth 25, each obtained using a different selected respective filter of the filter unit, thereby to associate a given image pixel of the any one co-registered image with a respective image pixel of any other co-registered image representing the same part of the imaged subject … a “visible light” reference image may be provided representing the imaged tooth as would be perceived by the user regarding the tooth, together with two or three corresponding (and co-registered) images of the target tooth taken using one of two or three different infra-red (IR) wavelengths of light”, Paragraph [0124]).

Re claim 16: Zakian et al. disclose wherein the specimen comprises a tooth (i.e., “target tooth 25”, Paragraph [0103]), wherein the first wavelength comprises human-visible light wavelength (i.e., “reference imaging camera preferably comprises a colour camera including a pixel-sensor imaging array 12 responsive to visible light to generate image pixel values for use in generating an image”, Paragraph [0112]), wherein the second wavelength is at 900 nm or 1450 nm (See for example, “A first pass band of the filtering unit may be a pass band which extends from 1300 nm to 1550 nm, or from 1400 nm to 1500 nm, and may be centred on 1440 nm”, Paragraph [0119]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lovely (U.S. Pub. No. 2007/0134615).
As to claim 1, Lovely teaches a method (See for example, “dentally modulated light flux is detected and processed to produce picture information associated with the tooth”, Abstract) comprising:
forming a first beam of light at a first wavelength with a first light source (i.e., “For dual wavelength operation, emission wavelengths of the laser diodes 1015a, 1015b are different. In some examples, one of the laser diodes 1015a, 1015b can be selected to produce a visible image on the tooth by modulating its intensity”, Paragraph [0079]);
forming a second beam of light at a second wavelength with a second light source (i.e., “For dual wavelength operation, emission wavelengths of the laser diodes 1015a, 1015b are different. In some examples, one of the laser diodes 1015a, 1015b can be selected to produce a visible image on the tooth by modulating its intensity”, Paragraph [0079]);
combining the first beam of light and the second beam of light into a single beam of light (i.e., “A fiber coupler 1030 combines the optical fluxes of the laser diodes 1015a, 1015b in an output fiber 1031. In some examples, these fibers are single-mode fibers. The combined fluxes exit the output fiber 1031 and a lens 1019 processes the combined fluxes to produce an interrogation beam 1020”, Paragraph [0079]);
illuminating a specimen with the single beam of light (i.e., “produce an interrogation beam 1020 that is scanned over at least a portion of a tooth 1001”, Paragraph [0079]);
detecting reflected light that is reflected from the specimen (i.e., “Photodetectors 1012a, 1012b are coupled to amplifiers 1024a, 1024b, respectively. Bandpass optical filters 1014a, 1014b can be provided for the detectors 1012a, 1012b so that image signals or picture data associated with the two different wavelengths can be obtained simultaneously”, Paragraph [0081]);
accessing sensor data (i.e., “The outputs of the amplifiers 1024a, 1024b are coupled to respective analog-to-digital (ADC) converters 1025a, 1025b that provide digitized detection signals to the computer 1021 that processes the digitized detection signals to provide picture information based on the scanning signals”, Paragraph [0081])
forming a first image and a second image based on the sensor data, the first image being based on the first wavelength, the second image being based on the second wavelength (i.e., “the computer 1021 that processes the digitized detection signals to provide picture information based on the scanning signals … The display 1027 can be configured to display a composite dental image based on information from the two wavelengths. Two separate pictures can be displayed side by side”, Paragraph [0081]); and
forming a composite image from the first image and the second image (i.e., “The display 1027 can be configured to display a composite dental image based on information from the two wavelengths”, Paragraph [0081]),
However, while Lovely disclose the method as recited above, the embodiment of Figure 10 of Lovely does not explicitly disclose the detection of the reflected light is using an optical array sensor, the access of the sensor data from the optical array sensor, and the composite image registering a same pixel location in the composite image for both the first image and the second image.
In another embodiment (See for example, FIG. 12, Paragraph [0086]), Lovely teaches the detection of the reflected light is using an optical array sensor, the access of the sensor data from the optical array sensor (i.e., “A visible light camera assembly 1208 is situated on an axis 1209 and can include, for example, a silicon array detector so as to produce an image of the tooth 1201 … The camera assembly 1208 and the scanning system 1202 can be secured by a common rigid mount that maintains the registration. In this example, a visible light image of the tooth or a portion thereof is produced by the camera assembly 1208. In other examples, the camera assembly can be arranged to produce an image of the tooth in other wavelength ranges from 400 nm to about 2000 nm”, Paragraph [0086]), and the composite image registering a same pixel location in the composite image for both the first image and the second image (i.e., “The positions of the camera assembly 1208 and the scanning system 1202 can be adjusted, and the magnifications (whether optical or digital) can be adjusted, so that these two images are registered geometrically”, Paragraph [0086]).

Therefore, in view of Lovely, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lovely’s embodiment by incorporating the detection of the reflected light is using an optical array sensor, the access of the sensor data from the optical array sensor, and the composite image registering a same pixel location in the composite image for both the first image and the second image, in order to reveal lesions with high contrast and simultaneously obtain the images of different wavelengths.

As to claim 8, Lovely teaches an imaging system (See for example, “dentally modulated light flux is detected and processed to produce picture information associated with the tooth”, Abstract) comprising:
a first light source configured to form a first beam of light at a first wavelength (i.e., “For dual wavelength operation, emission wavelengths of the laser diodes 1015a, 1015b are different. In some examples, one of the laser diodes 1015a, 1015b can be selected to produce a visible image on the tooth by modulating its intensity”, Paragraph [0079]);
a second light source configured to form a second beam of light at a second wavelength (i.e., “For dual wavelength operation, emission wavelengths of the laser diodes 1015a, 1015b are different. In some examples, one of the laser diodes 1015a, 1015b can be selected to produce a visible image on the tooth by modulating its intensity”, Paragraph [0079]);
a beam combiner configured to combine the first beam of light and the second beam of light into a single beam of light and to illuminate a specimen with the single beam of light (i.e., “A fiber coupler 1030 combines the optical fluxes of the laser diodes 1015a, 1015b in an output fiber 1031. In some examples, these fibers are single-mode fibers. The combined fluxes exit the output fiber 1031 and a lens 1019 processes the combined fluxes to produce an interrogation beam 1020”, Paragraph [0079]);
a computing device configured to (i.e., “computer 1021”, Paragraph [0081]):
access sensor data (i.e., “The outputs of the amplifiers 1024a, 1024b are coupled to respective analog-to-digital (ADC) converters 1025a, 1025b that provide digitized detection signals to the computer 1021 that processes the digitized detection signals to provide picture information based on the scanning signals”, Paragraph [0081]);
form a first image and a second image based on the sensor data, the first image being based on the first wavelength, the second image being based on the second wavelength (i.e., “the computer 1021 that processes the digitized detection signals to provide picture information based on the scanning signals … The display 1027 can be configured to display a composite dental image based on information from the two wavelengths. Two separate pictures can be displayed side by side”, Paragraph [0081]); and
form a composite image from the first image and the second image (i.e., “The display 1027 can be configured to display a composite dental image based on information from the two wavelengths”, Paragraph [0081]).
However, and similar to claim 1 above, Lovely’s Figure 10 embodiment does not explicitly disclose an optical array sensor configured to detect reflected light that is reflected from the specimen; and the computing device is coupled to the optical array sensor and configured to access the sensor data from the optical array sensor, the composite image registering a same pixel location in the composite image for both the first image and the second image.
Lovely’s Figure 12 embodiment (See for example, Paragraph [0086]) teaches an optical array sensor configured to detect reflected light that is reflected from the specimen (i.e., “A visible light camera assembly 1208 is situated on an axis 1209 and can include, for example, a silicon array detector so as to produce an image of the tooth 1201 … The camera assembly 1208 and the scanning system 1202 can be secured by a common rigid mount that maintains the registration. In this example, a visible light image of the tooth or a portion thereof is produced by the camera assembly 1208. In other examples, the camera assembly can be arranged to produce an image of the tooth in other wavelength ranges from 400 nm to about 2000 nm”, Paragraph [0086]); and the computing device is coupled to the optical array sensor and configured to access the sensor data from the optical array sensor (See for example, Paragraph [0065]), the composite image registering a same pixel location in the composite image for both the first image and the second image (i.e., “The positions of the camera assembly 1208 and the scanning system 1202 can be adjusted, and the magnifications (whether optical or digital) can be adjusted, so that these two images are registered geometrically”, Paragraph [0086]).
Therefore, in view of Lovely, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lovely’s Figure 10 embodiment by incorporating the optical array sensor configured to detect reflected light that is reflected from the specimen, and the computing device is coupled to the optical array sensor and configured to access the sensor data from the optical array sensor, the composite image registering a same pixel location in the composite image for both the first image and the second image, in order to reveal lesions with high contrast and simultaneously obtain the images of different wavelengths.

Claims 2-4, 6, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lovely as applied to claims 1 and 8 above, and further in view of Liang (U.S. Pub. No. 2010/0311005).  The teachings of Lovely have been discussed above.
As to claim 2, Lovely does not explicitly disclose wherein illuminating the specimen further comprises: illuminating a digital micro-mirror device (DMD) array with the single beam of light, the single beam of light corresponding to a single pixel of the optical array sensor; controlling the DMD array with a DMD controller; forming a pattern of light with the DMD controller, the pattern of light corresponding to an array of pixels; and projecting the pattern of light onto the specimen.
Liang teaches wherein illuminating the specimen further comprises: illuminating a digital micro-mirror device (DMD) array with the single beam of light (i.e., “spatial light modulator 84 is a digital micromirror device (DMD) … spatial light modulator 84 forms the featured fringe projection pattern of structured light using illumination from monochromatic light source 80”, Paragraph [0066]), the single beam of light corresponding to a single pixel of the optical array sensor (i.e., “SLM’s pixel-based control of light intensity”, Paragraph [0067]); controlling the DMD array with a DMD controller (i.e., “control logic processor 34”, Paragraph [0050]); forming a pattern of light with the DMD controller (i.e., “fringe projection pattern used for contour imaging and the uniform illumination field used for color shade imaging”, Paragraph [0064]), the pattern of light corresponding to an array of pixels (i.e., Paragraph [0067]); and projecting the pattern of light onto the specimen (i.e., Paragraph [0069]).
Lovely and Liang are combinable because they are from the field of digital image processing from different wavelengths.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Lovely by incorporating the illuminating the specimen further comprises: illuminating a digital micro-mirror device (DMD) array with the single beam of light, the single beam of light corresponding to a single pixel of the optical array sensor, controlling the DMD array with a DMD controller; forming a pattern of light with the DMD controller, the pattern of light corresponding to an array of pixels, and projecting the pattern of light onto the specimen.
The suggestion/motivation for doing so would have been to accurately shape the illumination pattern.
Therefore, it would have been obvious to combine Liang with Lovely to obtain the invention as specified in claim 2.

As to claim 3, Lovely teaches wherein a first sensor from the optical array sensor is configured to detect light at the first wavelength, wherein a second sensor from the optical array sensor is configured to detect light at the second wavelength (See for example, “We can combine two (or more) wavelengths in a single scanned-beam assembly, and switch between them either between alternating scans or very rapidly during a single scan of the field of view. Alternatively, we can launch two (or more) wavelengths simultaneously into the scanning assembly, and detect them simultaneously with different detectors. We can detect and distinguish them simultaneously with a single detector if the fluxes at the two wavelengths are modulated at different frequencies, or the same frequency with different phases, or in other different manners, by simultaneously demodulating the detector signal in two different ways. In a camera-based system, a tooth can be illuminated at two or more wavelengths using one or more light sources, and images at two or more wavelengths obtained sequentially with one camera or simultaneously with two cameras using fixed or sequentially switched optical filters, dichroic mirrors or other wavelength selective devices”, Paragraph [0066]).

As to claim 4, Lovely teaches wherein the specimen comprises a tooth (i.e., “tooth 1001”, Paragraph [0079]), wherein the first wavelength comprises human-visible light wavelength (i.e., “In some examples, one of the laser diodes 1015a, 1015b can be selected to produce a visible image on the tooth by modulating its intensity”, Paragraph [0079]), wherein the second wavelength is at 900 nm or 1450 nm (i.e., “radiation at wavelengths between about 1250 nm and 1600 nm is used”, Paragraph [0041]).

As to claims 6 and 13, Lovely does not explicitly disclose wherein the computing device is further configured to: generating/generate a first plurality of images based on the first wavelength; generating/generate a second plurality of images based on the second wavelength; and generating/generate a three-dimensional model of the specimen based on the first and second plurality of images.
Liang teaches wherein the computing device is further configured to (i.e., “intra-oral imaging system 42”, Paragraph [0044]): generating/generate a first plurality of images based on the first wavelength (i.e., “Color images or monochromatic images with different illumination wavelengths are used to provide the color information needed in a shade extraction step S168”, Paragraph [0040]); generating/generate a second plurality of images based on the second wavelength (i.e., “Color images or monochromatic images with different illumination wavelengths are used to provide the color information needed in a shade extraction step S168”, Paragraph [0040]); and generating/generate a three-dimensional model of the specimen based on the first and second plurality of images (i.e., “A color 3-D image generation step S170 then forms a color image using the combined shade and shape data”, Paragraph [0040]).
Therefore, in view of Liang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lovely by incorporating the computing device is further configured to: generating/generate a first plurality of images based on the first wavelength, generating/generate a second plurality of images based on the second wavelength, and generating/generate a three-dimensional model of the specimen based on the first and second plurality of images, in order to use this information for specifying materials and other features of a crown or other dental prosthesis to be fabricated.

As to claim 9, Lovely does not explicitly disclose a digital micro-mirror device (DMD) array configured to illuminate the specimen with the single beam of light, the single beam of light corresponding to a single pixel of the optical array sensor; and a DMD controller configured to control the DMD array, to form a pattern of light, the pattern of light corresponding to an array of pixels, and to project the pattern of light onto the specimen.
Liang teaches a digital micro-mirror device (DMD) array configured to illuminate the specimen with the single beam of light (i.e., “spatial light modulator 84 is a digital micromirror device (DMD) … spatial light modulator 84 forms the featured fringe projection pattern of structured light using illumination from monochromatic light source 80”, Paragraph [0066]), the single beam of light corresponding to a single pixel of the optical array sensor (i.e., “spatial light modulator 84 is a digital micromirror device (DMD) … spatial light modulator 84 forms the featured fringe projection pattern of structured light using illumination from monochromatic light source 80”, Paragraph [0066]; “SLM’s pixel-based control of light intensity”, Paragraph [0067]); and a DMD controller (i.e., “control logic processor 34”, Paragraph [0050]) configured to control the DMD array, to form a pattern of light (i.e., “fringe projection pattern used for contour imaging and the uniform illumination field used for color shade imaging”, Paragraph [0064]), the pattern of light corresponding to an array of pixels (i.e., Paragraph [0067]), and to project the pattern of light onto the specimen (i.e., Paragraph [0069]).
Therefore, in view of Liang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lovely by incorporating the digital micro-mirror device (DMD) array configured to illuminate the specimen with the single beam of light, the single beam of light corresponding to a single pixel of the optical array sensor, and a DMD controller configured to control the DMD array, to form a pattern of light, the pattern of light corresponding to an array of pixels, and to project the pattern of light onto the specimen, in order to accurately shape the illumination pattern.

As to claim 10, as best understood, Lovely teaches wherein a first sensor from the optical array sensor is configured to detect light at the first wavelength, wherein the second sensor from the optical array sensor is configured to detect light at the second wavelength (See for example, “We can combine two (or more) wavelengths in a single scanned-beam assembly, and switch between them either between alternating scans or very rapidly during a single scan of the field of view. Alternatively, we can launch two (or more) wavelengths simultaneously into the scanning assembly, and detect them simultaneously with different detectors. We can detect and distinguish them simultaneously with a single detector if the fluxes at the two wavelengths are modulated at different frequencies, or the same frequency with different phases, or in other different manners, by simultaneously demodulating the detector signal in two different ways. In a camera-based system, a tooth can be illuminated at two or more wavelengths using one or more light sources, and images at two or more wavelengths obtained sequentially with one camera or simultaneously with two cameras using fixed or sequentially switched optical filters, dichroic mirrors or other wavelength selective devices”, Paragraph [0066]).

As to claim 11, Lovely teaches wherein the specimen comprises a tooth (i.e., “tooth 1001”, Paragraph [0079]), wherein the first wavelength comprises human-visible light wavelength (i.e., “In some examples, one of the laser diodes 1015a, 1015b can be selected to produce a visible image on the tooth by modulating its intensity”, Paragraph [0079]), wherein the second wavelength is at 900 nm or 1450 nm (i.e., “radiation at wavelengths between about 1250 nm and 1600 nm is used”, Paragraph [0041]).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lovely in view of Liang as applied to claims 1 and 11 above, and further in view of Zakian et al. (U.S. Pub. No. 2011/0102566) and Belthangady et al. (U.S. Pat. No. 11,096,586).  The teachings of Lovely and Liang have been discussed above.
As to claims 5 and 12, Lovely and Liang do not explicitly disclose wherein the computing device is further configured to: identifying/identify dental caries in the second image; and indicating/indicate the dental caries in the composite image.
Zakian et al. teaches the computing device is further configured to (i.e., “computer 20”, Paragraph [0121]): identifying/identify dental caries in the second image (i.e., Paragraph [0094]; and Paragraph [0151]).
However, the combination of Lovely, Liang and Zakian et al. do not explicitly disclose indicating/indicate the dental caries in the composite image.
Belthangady et al. teaches a computing device that is configured to (i.e., “controller 330”, Col. 7 lines 49-56): indicating/indicate the dental caries in the composite image (i.e., “the operations include displaying with the output 336 an image 340 representative of the tooth 322 and an area 342 on the tooth 322 suspected of having a carious lesion”, Col. 7 line 57 through Col. 8 line 9).
Lovely, Liang, Zakian et al. and Belthangady et al. are combinable because they are from the field of digital image processing from different wavelengths.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Lovely and Liang by incorporating the computing device is further configured to: identifying/identify dental caries in the second image, and indicating/indicate the dental caries in the composite image.
The suggestion/motivation for doing so would have been to quantify caries lesions from occlusal surfaces, and to display regions suspected of having carious lesions as well as regions suspected of having intact enamel.
Therefore, it would have been obvious to combine Zakian et al. and Belthangady et al. with Lovely and Liang to obtain the invention as specified in claims 5 and 12.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lovely in view of Zakian et al. (U.S. Pub. No. 2011/0102566) and Belthangady et al. (U.S. Pat. No. 11,096,586).  The teachings of Lovely have been discussed above.
As to claims 7 and 14, Lovely does not explicitly disclose wherein the computing device is further configured to: identifying/identify a region of interest in the second image; and indicating/indicate the region of interest in the composite image.
Zakian et al. teaches the computing device is further configured to (i.e., “computer 20”, Paragraph [0121]): identifying/identify a region of interest in the second image (i.e., Paragraph [0094]; and Paragraph [0151]).
However, the combination of Lovely and Zakian et al. do not explicitly disclose indicating/indicate the region of interest in the composite image.
Belthangady et al. teaches a computing device that is configured to (i.e., “controller 330”, Col. 7 lines 49-56): indicating/indicate the region of interest in the composite image (i.e., “the operations include displaying with the output 336 an image 340 representative of the tooth 322 and an area 342 on the tooth 322 suspected of having a carious lesion”, Col. 7 line 57 through Col. 8 line 9).
Lovely, Zakian et al. and Belthangady et al. are combinable because they are from the field of digital image processing from different wavelengths.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lovely by incorporating the computing device is further configured to: identifying/identify a region of interest in the second image, and indicating/indicate the region of interest in the composite image.
The suggestion/motivation for doing so would have been to quantify caries lesions from occlusal surfaces, and to display regions suspected of having carious lesions as well as regions suspected of having intact enamel.
Therefore, it would have been obvious to combine Zakian et al. and Belthangady et al. with Lovely to obtain the invention as specified in claims 7 and 14.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zakian et al. in view of Belthangady et al. (U.S. Pat. No. 11.096.586).  The teachings of Zakian et al. have been discussed above.
As to claim 17, Zakian et al. teaches the computing device is further configured to: identify dental caries in the second image (i.e., Paragraph [0094]; and Paragraph [0151]).
However, Zakian et al. do not explicitly disclose indicate the dental caries in the composite image.
Belthangady et al. teaches a computing device that is configured to (i.e., “controller 330”, Col. 7 lines 49-56): indicate the dental caries in the composite image (i.e., “the operations include displaying with the output 336 an image 340 representative of the tooth 322 and an area 342 on the tooth 322 suspected of having a carious lesion”, Col. 7 line 57 through Col. 8 line 9).
Zakian et al. and Belthangady et al. are combinable because they are from the field of digital image processing from different wavelengths.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Zakian et al. by incorporating the computing device is further configured to: indicate the dental caries in the composite image.
The suggestion/motivation for doing so would have been to quantify caries lesions from occlusal surfaces, and to display regions suspected of having carious lesions as well as regions suspected of having intact enamel.
Therefore, it would have been obvious to combine Belthangady et al. with Zakian et al. to obtain the invention as specified in claim 17.

As to claim 19, Zakian et al. teaches wherein the first array sensor comprises a first two-dimensional optical sensor (i.e., “pixel-sensor imaging array 12 responsive to visible light”, Paragraph [0112]), and wherein the second array sensor comprises a second two-dimensional optical sensor (i.e., “infra-red camera 19 contains an infra-red pixel sensor array (not shown) responsive to infra-red radiation”, Paragraph [0103]).
However, Zakian et al. does not explicitly disclose wherein the beam combiner comprises an optical lens.
Belthangady et al. teaches the beam combiner comprises an optical lens (i.e., “collimating lens 314”, Col. 7 lines 23-39).
Therefore, in view of Belthangady et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zakian et al. by incorporating the beam combiner comprises an optical lens, in order to provide a desired focusing element for proper image acquisition.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zakian et al. in view of Liang (U.S. Pub. No. 2010/0311005).  The teachings of Zakian et al. have been discussed above.
As to claim 18, Zakian et al. does not explicitly disclose the computing device is further configured to: generate a first plurality of images based on the first wavelength; generate a second plurality of images based on the second wavelength; and generate a three-dimensional model of the specimen based on the first and second plurality of images.
Liang teaches the computing device is further configured to (i.e., “intra-oral imaging system 42”, Paragraph [0044]): generate a first plurality of images based on the first wavelength (i.e., “Color images or monochromatic images with different illumination wavelengths are used to provide the color information needed in a shade extraction step S168”, Paragraph [0040]); generate a second plurality of images based on the second wavelength (i.e., “Color images or monochromatic images with different illumination wavelengths are used to provide the color information needed in a shade extraction step S168”, Paragraph [0040]); and generate a three-dimensional model of the specimen based on the first and second plurality of images (i.e., “A color 3-D image generation step S170 then forms a color image using the combined shade and shape data”, Paragraph [0040]).
Zakian et al. and Liang are combinable because they are from the field of digital image processing from different wavelengths.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Zakian et al. by incorporating the computing device is further configured to: generate a first plurality of images based on the first wavelength, generate a second plurality of images based on the second wavelength, and generate a three-dimensional model of the specimen based on the first and second plurality of images.
The suggestion/motivation for doing so would have been to use this information for specifying materials and other features of a crown or other dental prosthesis to be fabricated.
Therefore, it would have been obvious to combine Liang with Zakian et al. to obtain the invention as specified in claim 18.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zakian et al. in view of Lovely (U.S. Pub. No. 2007/0134615).  The teachings of Zakian et al. have been discussed above.
As to claim 20, Zakian et al. do not explicitly disclose wherein the first optical filter comprises a first semi-transparent mirror that filters every wavelengths except for the first wavelength, wherein the second optical filter comprises a second semi-transparent mirror that filters wavelengths based on the first wavelength.
Lovely teaches the first optical filter comprises a first semi-transparent mirror that filters every wavelengths except for the first wavelength, wherein the second optical filter comprises a second semi-transparent mirror that filters wavelengths based on the first wavelength (See for example, “We can combine two (or more) wavelengths in a single scanned-beam assembly, and switch between them either between alternating scans or very rapidly during a single scan of the field of view. Alternatively, we can launch two (or more) wavelengths simultaneously into the scanning assembly, and detect them simultaneously with different detectors. We can detect and distinguish them simultaneously with a single detector if the fluxes at the two wavelengths are modulated at different frequencies, or the same frequency with different phases, or in other different manners, by simultaneously demodulating the detector signal in two different ways. In a camera-based system, a tooth can be illuminated at two or more wavelengths using one or more light sources, and images at two or more wavelengths obtained sequentially with one camera or simultaneously with two cameras using fixed or sequentially switched optical filters, dichroic mirrors or other wavelength selective devices”, Paragraph [0066]).
Zakian et al. and Lovely are combinable because they are from the field of digital image processing from different wavelengths.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Zakian et al. by incorporating the first optical filter comprises a first semi-transparent mirror that filters every wavelengths except for the first wavelength, wherein the second optical filter comprises a second semi-transparent mirror that filters wavelengths based on the first wavelength.
The suggestion/motivation for doing so would have been to simultaneously obtain the images of different wavelengths utilizing wavelength selective devices.
Therefore, it would have been obvious to combine Lovely with Zakian et al. to obtain the invention as specified in claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M TORRES/Examiner, Art Unit 2664